Citation Nr: 0423886	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed arthritis.  

2.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the RO.  

In September 2002, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of this hearing was obtained and associated with 
the claims folder.  

In a January 2003 decision, the Board explained that the RO 
had treated the veteran's claims of service connection as new 
claims, rather than claims that had been denied previously, 
as was the case.  The Board then determined that new and 
material evidence had been submitted to reopen the claims of 
service connection for arthritis and a bilateral ankle 
disorder.  

In addition, the Board also determined that it would be 
undertaking development on the veteran's reopened claims, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

As part of the development, the Board arranged for the 
veteran to undergo VA examinations.  The reports of these 
examinations were obtained and associated with the claims 
folder.  

Thereafter, in May 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV") invalidated certain provisions 
promulgated by the VA authorizing the Board to, among other 
things, undertake additional development in a case without 
having to remand the case to the RO for completion of such 
action.  

Of relevance to the instant case, the Federal Circuit 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  

Nevertheless, in a June 2003 decision, the Board granted 
claims of service connection for the residuals of a low back 
injury and the residuals of a head injury.  Because these 
claims were granted, the Board determined that the veteran 
would not be prejudicated by its having considered the new 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  

Notwithstanding the decision of DAV, supra, the Board also 
determined in the June 2003 decision that it would undertake 
further development with respect to the claims of service 
connection for arthritis and a bilateral ankle disorder.  

At the time of the Board's June 2003 decision, it had 
recently been determined by VA General Counsel that the Board 
retained the authority to develop evidence in an appeal, but 
could not decide the appeal absent a waiver of RO 
consideration, and that the Board had the authority to obtain 
such waivers.  See VAOPGCPREC 1-2003 (May 21, 2003).  

Shortly thereafter, however, in light of the Federal Circuit 
Court's decision and other policy considerations, VA 
determined that the Veterans Benefits Administration would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Thus, in December 2003, the Board remanded this case to the 
RO for initial consideration of all additional evidence 
obtained by the Board, to include the reports of VA 
examinations conducted in April 2003.  

Thereafter, in February 2004, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
service connection for arthritis and a bilateral ankle 
disorder.  The claims folder was subsequently returned to the 
Board for further appellate review.  

As will be discussed in greater detail herein below, this 
appeal is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.


REMAND

The veteran is seeking service connection for arthritis and a 
bilateral ankle disorder.  However, it is unclear precisely 
in which joints the veteran is claiming that he has developed 
arthritis.  

During his September 2002 hearing, the veteran appears to be 
claiming that he developed arthritis in his back and ankles.  
However, the veteran's medical records show that, in August 
1997, the veteran reported a history of arthritis in his 
hands.  Also, in a March 1996 discharge summary, it was noted 
that he had a history of "generalized arthritis."  

In addition, in an August 2001 private examination report, it 
was noted that he had a history of osteoarthritis.  The Board 
notes that several other medical records also contain 
references to the veteran having a history of arthritis 
without specifying the type of arthritis or the joints 
involved.  

In April 2003, the veteran underwent a VA orthopedic 
examination.  In discussing the veteran's medical history, 
the examiner noted that the veteran had no history of 
inflammatory arthritis or constitutional symptoms.  Also, in 
conducting a physical examination of the veteran, the 
physician only looked at the veteran's knees and ankles 
because these were the joints he identified as causing him 
problems at that time.  

The Board is concerned that not all of the relevant medical 
records currently associated with the claims folder were of 
record at the time of the veteran's April 2003 VA 
examination.  

For example, it appears that the record did not include the 
March 1996 discharge summary in which it was noted that the 
veteran had a history of generalized arthritis or the August 
2001 private examination report in which it was noted that he 
had a history of osteoarthritis.  These notations appear to 
contradict the April 2003 VA examiner's finding that the 
veteran had no history of inflammatory arthritis or 
constitutional symptoms.  

In view of the foregoing, the Board believes that a further 
remand of this case is warranted so that the veteran can 
undergo another VA orthopedic examination in which all 
relevant medical records are considered by the examiner.

Moreover, because the medical records contain references to 
the veteran having experienced a history of arthritis in 
multiple joints, and because the issue on appeal was 
characterized as a claim of service connection for arthritis 
without reference to any specific joint, the Board finds that 
the examiner should be specifically asked to determine 
whether arthritis is present in any joint of the body, and, 
if so, whether that arthritis is related to his military 
service.  

The Board recognizes that the April 2003 VA examiner did 
specifically address the etiology of the veteran's claimed 
bilateral ankle disorder, and that he found that there was no 
basis in the record to conclude that his current complaints 
were related to any injury sustained in service.  

However, because additional treatment records have since been 
obtained and associated with the claims folder, the Board 
finds that the RO should again ask the VA orthopedic examiner 
to specifically comment on the nature and etiology of the 
veteran's bilateral ankle complaints.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to ask the veteran to provide a list of 
the names and addresses of any additional 
doctors and medical care facilities 
(hospitals, HMOs, etc.) which have 
treated him for his claimed arthritis 
and/or bilateral ankle disorder.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should obtain all available VA 
treatment records since January 2004 from 
the VA Medical Center in Salisbury, North 
Carolina.  

3.  After completing the aforementioned 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the nature and 
likely etiology the claimed bilateral 
ankle disorder, and to clarify whether 
the veteran has developed arthritis in 
any joint as a result of his military 
service.  The claims folder should be 
made available to the examiner for review 
in connection with the evaluation.  The 
examiner should conduct a complete 
examination of the veteran, and offer a 
conclusion as to whether arthritis is 
present in any joint.  If a type of 
arthritis is found to be present in any 
joint, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the disability is 
related to disease or injury in his 
military service, to include the 
veteran's motor vehicle accident in 1979.  
The examiner should also note a diagnosis 
for any disability found in the ankles, 
to include arthritis if present.  As to 
any disability found to be present in the 
ankle, the examiner should offer an 
opinion as to whether it is at least as 
likely as not to be related to his 
military service, to include the motor 
vehicle accident in 1979 or the 
complaints of ankle pain noted in October 
1978.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




